Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 1/8/21. Claims 54-65 are pending and under examination.

Information Disclosure Statement
	The 4-page IDS filed 3/26/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it does not conform to the requirements 37 CFR 1.98, such as identifying applications by inventor or providing a column for the examiner’s initials.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
	Nevertheless, the Examiner is grateful for the listing of potentially relevant/related applications.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 recites the limitation "said hyperphosphorylated variant of human tau" in line 4.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of this variant and so the use of “said” fails to find proper antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 54-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10562962. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to an antibody “capable of immunospecifically binding to the phosphorylated residue 396 of human tau” (claim 11). In support of this claim limitation, the reference specification discloses a Markush group of antibodies, one option being an antibody with the instantly claimed sequences, e.g., column 8. Thus, the reference antibody and the instant antibody are disclosed as obvious variants.

Claims 54-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10196439. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to an antibody “capable of immunospecifically binding to a hyperphosphorylated variant of human tau…wherein the phosphoserine at tau position 396 is required for binding” (claim 1). In support of this claim limitation, the reference specification discloses a Markush group of antibodies, one option being an antibody with the instantly claimed sequences, e.g., column 8. Thus, the reference antibody and the instant antibody are disclosed as obvious variants.

Claims 54-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10934348. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to an antibody “capable of immunospecifically binding to a hyperphosphorylated variant of human tau…wherein the phosphoserine at tau position 396 is required for binding” (claim 11). In support of this claim limitation, the reference specification discloses a Markush group of antibodies, one option being an antibody with the instantly claimed sequences, e.g., column 8. Thus, the reference antibody and the instant antibody are disclosed as obvious variants.

Allowable Subject Matter
Claim 54 defines the antibody by a combination of six CDRs, well-known in the art as the portion of the binding region which imparts the specificity of an antibody. As noted in the specification, even single amino acid changes to this region can completely abrogate the binding specificity of an antibody. Thus, making changes to the CDR sequence of an antibody is a highly unpredictable process and the skilled artisan could not a priori make any predictions regarding such mutations with any reasonable expectation of success. Absent identical CDRs disclosed in the prior art or an explicit suggestion to alter an existing CDR to be the same as the instant CDRs, these antibodies are considered non-obvious over the prior art of record.
Claims 62 and 64 are not considered substantial duplicates as the treated population is different: claim 63 is a method of treating Alzheimer’s disease while claim 61 includes the treatment of “other tauopathy”.
Claim 56 is considered to meet the written description requirement. While reciting “single VH” or “single VL” domains, the claim nevertheless depends from claim 54 and so must comprise all six CDRs in accordance with §112(d).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649